Citation Nr: 1030163	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  09-01 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability evaluation based on individual 
unemployability (TDIU) by reason of service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States 
Army from October 1980 to October 1995; thereafter he was a 
member of the Army Reserves.  In January 2003, the appellant was 
called to active duty and served until June 2004, including one 
year in Iraq.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2007 rating decision 
issued by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas that denied the appellant's claim of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.

In June 2010, a videoconference hearing was held between the RO 
and the Board in Washington, DC before the undersigned Acting 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the claims file.

In conjunction with the June 2010 Board videoconference hearing, 
the appellant submitted additional evidence.  This evidence 
consisted of VA medical treatment records dated between August 
2008 and May 2010; Beaumont Army Medical Center medical treatment 
records dated in February 2006, and May 2010; and a March 2010 
Social Security Administration document indicating continued 
entitlement to benefits.  The appellant also submitted a written 
waiver of review of that evidence by the agency of original 
jurisdiction (AOJ).  Therefore referral to the RO of the evidence 
received directly by the Board is not required in this instance.  
38 C.F.R. § 20.1304.  However, as the case is being remanded, the 
AOJ will be able to review this evidence.

The issues of entitlement to secondary service connection 
for bilateral ankle injuries and right hand and wrist 
injuries have been raised by the record, but none of these 
issues has been adjudicated as yet by the AOJ.  Therefore, 
the Board does not have jurisdiction over any one of them, 
and they are all referred to the AOJ for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A determination has been made that additional development is 
necessary with respect to the issue on appeal.  Accordingly, 
further appellate consideration will be deferred and this case 
remanded to the AMC/RO for action as described below.

Review of the evidence of record reveals a March 2008 letter from 
the appellant's VA Vocational Rehabilitation counselor.  The 
counselor stated that the appellant had received VA Vocational 
Rehabilitation services between 2006 and August 2007; however, 
the associated records have not been included in the claims file.

VA is, therefore, on notice of records that may be probative to 
the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  In 
addition, records generated by federal government entities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Therefore in order to fulfill the duty to assist, all of the 
relevant VA records, to include Vocational Rehabilitation 
records, should be obtained and associated with the claims file.

In addition, the appellant testified at his April 2008 personal 
hearing at the RO and at his June 2010 Board videoconference 
hearing that his low back disability and his bilateral knee 
disabilities had each recently increased in severity, and that he 
had recently received additional medical treatment.  Furthermore, 
a current examination of the appellant's back and knees is 
warranted as the last such VA examination was performed more than 
two years ago.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the 
duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances of an 
individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The United States Court of Appeals for Veterans Claims (Court) 
has stated that the Board's task is to make findings based on 
evidence of record - not to supply missing facts.  Beaty v. 
Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the 
Board is inadequate to render a fully informed decision, a remand 
to the RO is required in order to fulfill its statutory duty to 
assist the appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A, the implementing regulations found 
at 38 C.F.R. § 3.159, and any other 
applicable legal precedent have been 
accomplished.

2.  The RO should obtain the appellant's VA 
Vocational Rehabilitation records (or 
legible copies thereof) and associate them 
with the claims file.

3.  The RO should obtain the appellant's 
relevant medical treatment records from any 
VA facility, any private facility and any 
government facility (including retired 
military) identified by the appellant, to 
the extent not already on file.

4.  To the extent an attempt to obtain any 
of these records is unsuccessful, the 
claims files should contain documentation 
of the attempts made.  The appellant should 
also be informed of the negative results 
and be given opportunity to secure the 
records.

5.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the AMC/RO 
should schedule the appellant for a VA 
social and industrial survey to ascertain 
the impact of his service-connected 
disabilities on his capacity for 
employment.  The claims file should be 
reviewed and that review should be 
indicated in the survey report.  The social 
worker should elicit and set forth 
pertinent facts regarding the appellant's 
medical history, education, employment 
history, social adjustment, and current 
behavior and health.  The social worker 
should offer an assessment of the 
appellant's current functioning and 
identify the conditions which limit his 
employment opportunities.  The social 
worker must evaluate and discuss the effect 
of all of the appellant's service-connected 
disabilities, both singly and jointly, on 
his employability.  Distinctions between 
the effects the appellant's service-
connected disabilities and non-service-
connected disorders have on his capacity 
for employment must be noted.

6.  After the above development action has 
been accomplished, the AMC/RO should 
schedule the appellant for a VA orthopedic 
examination to determine the nature, 
severity and extent of his service-
connected lumbar spine and lower extremity 
disabilities, to include the effect of 
these service-connected disabilities on his 
employability.  All appropriate testing 
should be accomplished.

The claims file should be reviewed and that 
review should be indicated in the 
examination report.  The orthopedist should 
review the appellant's entire medical 
history in order to construct an overall 
picture of his orthopedic status since 
2006.  Distinctions between service-
connected disabilities and non-service-
connected disorders should be noted.

To the extent possible, the orthopedist 
should indicate the historical degree of 
impairment due to the service-connected 
disabilities, as opposed to the impairment 
due to other physical disabilities, 
including asthma.  Based on a review of the 
claims file and the examination findings, 
the examiner is in particular requested to 
offer an opinion regarding the severity of 
each diagnosed orthopedic disorder and the 
extent to which each diagnosed orthopedic 
disorder affects the appellant's ability to 
work.  The examiner should describe how the 
symptoms of the service-connected lumbar 
spine and lower extremity disabilities have 
affected the appellant's social and 
industrial capacity since 2006.  The 
examiner should describe in detail the 
impact that the appellant's service-
connected disabilities have on his 
employability as opposed to the impact his 
non-service-connected conditions have on 
his employability.

Based on examination findings and review of 
the record, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the appellant's service-
connected hearing loss, tinnitus, lumbar 
spine and lower extremity disabilities, 
without regard to his non service-connected 
disabilities, or his age, render him unable 
to secure and follow a substantially 
gainful occupation.  

Note: As used above, the term "at least as 
likely as not" does not mean merely within 
the realm of medical possibility, but 
rather that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as it 
is to find against it.

If any opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the physician 
should clearly and specifically so specify 
in the report, and explain why this is so.  
In this regard, if the physician concludes 
that there is insufficient information to 
provide an opinion concerning employability 
without result to mere speculation, the 
physician should state whether the 
inability to provide a definitive opinion 
was due to a need for further information 
(with said needed information identified) 
or because the limits of medical knowledge 
had been exhausted regarding the 
appellant's capacity for employment.  See 
Jones v. Shinseki, 23 Vet. App. 382 (2010).

7.  If the orthopedist determines that a 
neurological examination is needed before 
the requested opinions can be rendered, the 
AMC/RO should schedule the appellant for 
such an examination.

8.  Upon receipt of the social and 
industrial survey and examination reports, 
the AMC/RO should conduct a review to 
verify that all requested opinions have 
been provided.  If information is deemed 
lacking, the AMC/RO should refer the report 
to the social worker and/or the examiner 
for corrections or additions.  See 
38 C.F.R. § 4.2.

9.  Thereafter, the AMC/RO should re-
adjudicate the TDIU claim on appeal.  The 
readjudication should reflect consideration 
of all the evidence of record and be 
accomplished with application of all 
appropriate legal theories, 38 C.F.R. 
§§ 3.321, 4.40, 4.59; Esteban v. Brown, 6 
Vet. App. 259 (1994); Allen v. Brown, 7 
Vet. App. 439, 448 (1995); DeLuca v. Brown, 
8 Vet. App. 202 (1995); Hart v. Mansfield, 
21 Vet. App. 505 (2007); and pertinent 
General Counsel Opinions.

10.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination without 
good cause may include denial of the claim.  38 C.F.R. §§ 3.158 
and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KRISTI BARLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

